PER CURIAM.
This appeal questions the correctness of a summary final judgment rendered in favor of Romolo Egidi, Jr., one of the defendants *529who was sued individually and as a partner of the other defendants in an action by appellants for wages allegedly due and owing to the appellants.
We have carefully examined the record on appeal and have concluded that the record clearly establishes the absence of any genuine triable issue of material fact and that appellee is entitled to a judgment as a matter of law.
The judgment appealed is affirmed.